Citation Nr: 0913519	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for 
the service-connected chronic obstructive pulmonary disease 
(COPD) with bronchitis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a videoconference hearing from the RO in August 
2008, but failed to appear.  The Veteran subsequently 
submitted a motion for a new hearing.  The Board denied his 
motion, however, based on its finding that he did not show 
good cause for his failure to appear.  See 38 C.F.R. § 
20.704(d).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From December 2005, the signs and symptoms of the 
service-connected COPD with bronchitis was not productive of 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
60 percent for the service-connected COPD with bronchitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 4.20, 
4.97, including Diagnostic Code 6604 (2008)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In a January 2007 letter, the RO advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  

In regard to the TDIU claim, the RO's January 2007 letter 
also advised the Veteran that to establish entitlement to a 
TDIU, the evidence must show that his service-connected 
disabilities were sufficient, without other factors, to 
prevent him from getting and keeping substantially gainful 
employment, and that he met the disability percentage 
requirements as specified in the regulation.  

The Veteran had ample opportunity to respond prior to the 
issuance of the March 2007 rating decision.  

The Board, accordingly, finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The RO's January 2007 letter also informed the Veteran that 
VA is responsible for getting relevant records held by any 
Federal agency and that the Veteran must provide enough 
information about the records to allow VA to request them 
from the person or agency having them.  The letter also 
advised the Veteran that it was his responsibility to make 
sure VA received the records.

Therefore, the Board finds that the January 2007 RO letter 
also satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre- 
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed 
before the case was readjudicated as reflected in the 
December 2007 Statement of the Case (SOC) and the June 2008 
Supplemental Statement of the Case (SSOC).  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
Veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that in rating cases a claimant 
must be informed of the rating formulae for all possible 
schedular ratings for applicable rating criteria.  In this 
case, the RO notified the Veteran of all applicable rating 
formulae in the December 2007 SOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the January 2007 RO letter cited hereinabove.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life? (2) Is the claimant rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)? If so, do the notice 
letters provide at least general notice of that requirement? 
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life? (4) Do the notice letters provide examples of 
the types of medical and lay evidence the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased rating - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
22 Vet. App. at 46.  

In this case, the RO sent the Veteran a letter in May 2008 
advising him that VA uses a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment, and specific tests or 
measurement results.  

The RO did not, however, readjudicate the Veteran's claim 
following the May 2008 letter.  Nonetheless, the Veteran's 
arguments in correspondence to VA have stressed the impact of 
the service-connected COPD on his overall health and 
employability.  The Board accordingly finds that the Veteran 
has demonstrated actual knowledge of the requirements for 
higher rating as articulated in Vazquez-Flores.  See 22 Vet. 
App. at 46.  


The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the Veteran as having relevant records have all been obtained 
and associated with the claims file.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claims are is adjudicated.  

Further, the Veteran had a VA examination in February 2007 
for the purposes of the evaluating the current severity of 
his service-connected COPD with bronchitis and whether his 
service-connected disabilities alone render him unemployable.  
The examination was reasonably contemporaneous to the rating 
decision on appeal.  

The Veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
evaluation.  The Board accordingly finds that remand for a 
new VA examination is not required at this point.  See 38 
C.F.R. § 3.159(c)(4).  

Finally, the Veteran has been advised of his entitlement to 
testify personally before the RO and before the Board in 
regard to the claims on appeal.  He failed to appear at his 
scheduled hearing, however, and his motion to reschedule was 
denied.  In an August 2008 hearing, the Board found that the 
Veteran did not show good cause for his failure to appear at 
the scheduled hearing.  See 38 C.F.R. § 20.704.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claims herein decided.  


II.  Analysis


Increased Evaluation for COPD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the Veteran's increased evaluation claim, the 
Board has considered all evidence of severity within one year 
prior to when the claim for increased rating was received in 
December 2006, and has considered whether "staged ratings" 
are warranted.  The Board's adjudication of that claim, 
accordingly, meets the requirements of Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the Veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Then, based on the 
facts of the particular case, VA must determine which 
Diagnostic Code(s) (DC) is most appropriate for application 
in the Veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995);  Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

In this case, the Veteran's COPD is rated under DC 6604.  
38 C.F.R. § 4.97.  

The Board notes that the Veteran has also been diagnosed with 
bronchitis.  Therefore, DC 6600 (chronic bronchitis) is also 
applicable in the present case.  However, ratings under DCs 
6600 through 6817 will not be combined with each other.  
Rather, a single rating will be assigned based on the DC that 
reflects the predominant disability, with elevation to the 
next higher evaluation when the overall disability warrants 
such elevation.  38 C.F.R. § 4.96(a).  

Under DC 6604, a 60 percent rating is assigned when the 
Forced Expiratory Volume in one second(FEV-1) is 40- to 55-
percent predicted, or; Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating is assigned for FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97.  

When rating under DCs 6600, 6603, 6604, 6825-6833 and 6840- 
6845, pulmonary function tests (PFTs) are required except: 
(i) When the results of a maximum exercise capacity test are 
of record and are 20 ml/kg/min or less; if a maximum exercise 
capacity test is not of record, evaluation is based on 
alternative criteria; (ii) when pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed; (iii) when there have been one or more episodes of 
acute respiratory failure; or (iv) when outpatient therapy 
oxygen is required.  38 C.F.R. § 4.96(d)(1).  

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Dioxide by the Single Breath Method) test is not of record, 
evaluation is based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  38 C.F.R. § 4.96(d)(2).  

When the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a given case.  38 C.F.R. § 4.96(d)(3).  

Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator tests should not be done 
and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating based on PFTs, post-bronchodilator results 
are used in applying evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results, in which case the pre-
bronchodilator values are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).  

When there is a disparity between the results of different 
PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC 
(Forced Vital Capacity), so that the level of evaluation 
would be different depending on which test result is used, 
the test result is used that the examiner states most 
accurately reflects the level of disability.  38 C.F.R. § 
4.96(d)(6).  

If the FEV-1 and FVC are both greater than 100 percent, a 
compensable evaluation may not be assigned based on a 
decreased FAV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).  

In the present case, the evidence demonstrating the current 
severity of the Veteran's COPD consists of VA medical center 
(VAMC) treatment records, a VA examination and the Veteran's 
own lay statements about his respiratory problems.  

A March 2006 VAMC pulmonary outpatient treatment (OPT) note 
documented the Veteran's complaints of feeling very winded 
with exertion.  He indicated that there were no acute 
changes, but he felt there was a slow worsening of dyspnea.  

The note also documented that PFTs from September 2004 showed 
FEV1 1.23 liters (33 percent predicted); RV 271 percent 
predicted, DLCO within normal limits; FEV1 improved 440cc 
after bronchodilator.  On physical examination, 
cardiovascular was regular rate and rhythm with no murmurs, 
rubs, and gallops.  

A high-resolution computed tomography (HRCT) scan showed a 
few bullae in the upper lobes and very mild bronchiectasis.  
The impression was that of severe COPD with improvement after 
bronchodilators, requiring frequent use of short-acting beta 
agonist despite advair 250/50.  

A December 2006 pulmonary OPT note indicated that repeated 
PFTs showed no change in spirometry results.  The Veteran's 
complaints, however, continued to include shortness of breath 
and dyspnea upon minimal exercise.  

The examining physician noted that this was much improved 
since he had last evaluated the Veteran.  The PFT results 
were FEV1 1.25, FVC 2.80, FEV1/FVC 44, FRC 132, RV 231, with 
good bronchodilator response.  The assessment was that of 
severe COPD.  The physician noted that the Veteran did not 
need home oxygen.  

A January 2007 routine examination report noted that an 
October 2006 PFT showed FEV1 1.25 (predicted 3.67) and 
FEV1/FVC 44.73 (predicted 74.19).  

In February 2007, the Veteran underwent a VA respiratory 
examination.  The examiner reviewed the claims file and noted 
the Veteran's relevant medical history.  

The examiner also documented the Veteran's current 
complaints, including a frequent day-long constant cough.  He 
denied hemoptysis, anorexia, or a history of asthma, cor 
pulmonale, renovascular hypertension (RVH), and pulmonary 
hypertension.  

The Veteran indicated that he felt fatigued, wheezing, and 
breathing very heavy at the end of a workday.  He also 
reported having 5 to 7 upper respiratory infections per year, 
which required bed rest.  His wife had to take care of such 
household duties as taking out the trash and carrying 
groceries.  Plus, he could lift 5 to 10 pounds, but only for 
a short time and distance, and he could no longer participate 
in such activities as golfing or playing soccer with his 
children.  He also reported having trouble climbing one 
flight of stairs.  He was able to complete all his activities 
of daily living (ADL).  

In addition, the examiner performed a physical examination 
and noted the results of the October 2006 PFT, which, she 
specified, showed lung mechanics of pre-drug percent 
predicted of FVC 56.55; FEV1 34.09; FEV3 43.26; FEF 25 to 75 
percent 14.06; FEF max 30.65; FEV1/FVC 60.29; MVV 25/08.  

Post-drug percent predicted was FVC 63.23; FEV1 41.45; FEV3 
49.84; FEF 25 to 75 percent 17.71; FEF max 34.74; FEV1/FVC 
65.07; MVV 35.22.  

Lung volumes-pre-drug percent predicted-were VC 50.04; IC 
71.14; ERV 12.83; TLC 104.98; FRC 132.09; RV 231.30; RV/TLC 
220.33.  

Single breath diffusion test-pre-drug percent predicted-was 
DFB 82.48; D/VASB 94.82.  

The examiner noted severe COPD, with significant improvement 
with bronchodilator therapy, evidence of air trapping, and 
normal diffusing capacity.  

The examiner also noted that a May 2005 chest CT scan showed 
a few bullae in the upper lobes and very mild bronchiectasis; 
a 2005 chest X-ray showed COPD without opacities and a normal 
sized heart.  

Based on her examination, the examiner provided a diagnosis 
of COPD with bronchitis.  

An April 2007 pulmonary OPT record noted that the Veteran 
complained of two exacerbations in the prior two months 
requiring steroid taper and antibiotic therapy.  The note 
also documented that an April 2007 chest X-ray study showed 
no acute infiltrate or hyperinflation.  The assessment was 
that of severe COPD status post exacerbation.  A May 2007 
follow-up note provided an assessment of asthma/severe COPD.  

A November 2007 Pulmonary OPT note indicated that the Veteran 
still complained of being short of breath, but was better.  
Also, his functional status had slightly improved.  The 
assessment was COPD and asthma.  Follow-up PFTs were 
recommended for the following month.  

In support of his claim, the Veteran has maintained that his 
disability has grown worse over the years.  He now feels that 
he has the lungs of an 80-year-old person, which means he 
must gasp for air while doing even simple tasks.  He can no 
longer climb stairs, take out the trash, or do yard work; he 
can barely do any tasks around the house or at work.    

In comparing the Veteran's symptoms since December 2005 to 
the rating criteria, the Board finds that the service-
connected COPD does not meet the criteria for assignment of a 
higher rating.  

As noted, the medical evidence of record, including the 
examination reports and assessments, does not show FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

In making this determination the Board has carefully 
considered the Veteran's lay assertions. The Veteran, as a 
layperson, is competent to report on his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  

Although the Board recognizes that the Veteran feels that he 
warrants a higher disability rating, the criteria for an 
increased evaluation are not met even giving full credence to 
his assertions.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that the Veteran's disability picture has not exceeded 
the criteria for the currently assigned 60 percent rating 
throughout the course of the appeal, staged ratings are not 
appropriate.  See id.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An increased in excess of 60 percent for the service-
connected chronic obstructive pulmonary disease with 
bronchitis is denied.  



REMAND

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, and when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

An application for a TDIU rating is, in essence, a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternative way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is currently service-connected for COPD with 
bronchitis, rated as 60 percent disabling, beginning February 
28, 2005, and traumatic arthritis of the cervical spine, 
rated as noncompensable beginning December 1986.  

The Veteran, accordingly, satisfies the numerical 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).

Where the schedular rating is less than total, however, a 
total disability rating for compensation purposes may only be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993) (emphasis added).  

The fact that a veteran is unemployed or has difficulty 
finding employment is not enough, since a high rating (in 
this case 60 percent) in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  

Therefore, the question is whether the veteran was capable of 
performing the physical and mental acts required by 
employment during the cited time period and not whether the 
Veteran could find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Consideration may be given to the Veteran's education, 
training, and special work experience, but not to his age or 
to impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Marginal 
employment is deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  See 38 C.F.R. § 4.16.  

According to the U.S. Census Bureau's Housing and Household 
Economics Statistics Division, the poverty threshold for one 
person under 65 years of age was   $10,488 in 2006, $10,787 
and $11,201 in 2008.  

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  See 
38 C.F.R. § 4.16.  

In the present case, the evidence shows that the Veteran is 
not currently unemployed.  

First, the record includes VAMC treatment records from 
February 2005 through August 2007, indicating that the 
Veteran was self employed as a barber.  

Furthermore, as noted, the Veteran underwent a VA examination 
in February 2007.  The examiner noted that the Veteran was 
working as a barber.  The Veteran indicated that he was only 
able to work part time, however, due to his COPD.  

The Veteran also reported that his VA pulmonologist told him 
to request unemployability benefits and enter pulmonary 
rehabilitation two times per week.  

According to the Veteran, his work schedule did not allow him 
to attend.  He also indicated that his business was declining 
since he could only work part time.  

The VA examiner opined that the Veteran's service-connected 
COPD precluded him from continuing his current profession as 
a barber, along with other physical employment, but did not 
preclude sedentary employment.  

Significantly, in regard to the recent VA examination, the 
Veteran has asserted that the examiner was not a doctor or a 
specialist in pulmonary disease and did seem to be interested 
in the details of his case.  

The record also includes a Report of Contact, showing that 
the RO contacted the Veteran's barbershop in December 2007.  
The Veteran answered the phone and told the RO that, although 
he did not work there, he continued to run the business.  

In a February 2007 employment statement, the Veteran 
indicated that his time lost from employment was more than 
half.  Nonetheless, he reported that he had earned $18,000 
during the preceding 12 months.  

More recently, in a November 2007 Employment Questionnaire, 
the Veteran did not provide information concerning his self 
employment at his barbershop, but noted that he was working 
part time as a veterans' assistant, making $644 per month.  
He did not indicate that this employment had ended.  

In his February 2008 Substantive Appeal, the Veteran 
indicated that he had stopped working and was trying to sell 
his barbershop.  He was continuing to manage the shop until 
he could find a buyer.  

Given the most recent communications from the Veteran, 
additional development is required to determine his current 
work situation.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information concerning treatment for the 
service-connected lung disease since 
2007.  This should include any nonVA 
healthcare providers.  Based on his 
response, the RO should attempt to obtain 
clinical records from the identified 
treatment sources.  

The RO should obtain copies of all recent 
VA treatment records referable to the 
service-connected lung disease.   This 
should include any records or statements 
from his treating VA pulmonologist 
concerning the current severity of the 
service-connected disability.  

Finally, the Veteran should be notified 
that he should submit medical evidence to 
support his assertions that he is 
preventing from working due to service-
connected disability.  

2.  The RO should undertake to obtain 
updated employment information from the 
Veteran.  He should state whether he is 
receiving disability benefits from the 
Social Security Administration or other 
agency.  If the Veteran is still working, 
the extent and conditions of this 
employment should be described.  

3.  Then, the Veteran should be afforded 
a VA pulmonary examination by a physician 
to determine the current severity of the 
service-connected respiratory.  All 
indicated testing should be done in this 
regard.  A claims folder should be made 
available to the examiner for review in 
connection with the examination.  

Based on his/her review of the case, the 
VA examiner should offer an opinion as to 
whether the Veteran currently is 
precluded from working at substantially 
gainful consistent with his educational 
and employment background.  

4.  Following completion of all indicated 
development, the RO should review the 
claim for a TDIU rating in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
provided with a responsive Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required of the Veteran until notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


